In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 15-929V
                                   Filed: December 11, 2018

* * * * * * * * * * * * *
MICHAEL C PUCKETT, SR. on behalf                  *
of the estate of AMANDA NICHOLE                   *
PUCKETT,                *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Cardiac Arrest; Death;
v.                      *                                          Human Papillomavirus (“HPV”)
                        *                                          Vaccine
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *
Mark Sadaka, Esq., Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Lara Englund, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On August 25, 2015, Michael C. Puckett, Sr. [“Mr. Puckett or “petitioner”] filed a petition
for compensation under the National Vaccine Injury Compensation Program2 on behalf of his
daughter, Amanda Nichole Puckett. Petitioner alleges the human papillomavirus (“HPV”)
vaccinations Amanda received on June 22, 2013, and August 22, 2013, caused her to develop


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
cardiac arrhythmia, which resulted in her death on August 25, 2013. Stipulation, filed December
10, 2018, at ¶¶ 1-4. Respondent denies that the aforementioned immunizations caused petitioner’s
alleged cardiac arrhythmia, any other injury, or her death. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On December 10, 2018, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $175,000.00 in the form of a check payable to petitioner, Michael
           C. Puckett, Sr., as the legal representative of the Estate of Amanda Nichole
           Puckett. This amount represents compensation for all damages that would be available
           under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

MICHAEL C. PUCKETT, SR.,                              )
on behalf of the estate of                            )
AMANDA NICHOLE PUCKETT                                )
                                                      )
                       Petitioner,                    )
                                                      )
        v.                                            ) No. 15-929V
                                                      ) Special Master Mindy Michaels Roth
SECRETARY OF                                          )
HEALTH AND HUMAN SERVICES,                            )
                                                      )
                       Respondent.                    )
                                                      )

                                         STIPULATION

        The parties hereby stipulate to the following matters:

        1. Michael C. Puckett, Sr. (“petitioner”) filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine

Program”), on behalf of the estate of his daughter, Amanda Nichole Puckett (“Ms. Puckett”).

The petition seeks compensation for Ms. Puckett’s death allegedly related to her receipt of the

human papillomavirus (“HPV”) vaccine, which vaccine is contained in the Vaccine Injury Table

(the “Table”), 42 C.F.R. § 100.3 (a).

        2. Ms. Puckett received the HPV vaccine on or about June 22, 2013, and August 22,

2013.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that the HPV vaccine caused Ms. Puckett to develop cardiac

arrhythmia, which resulted in her death on August 25, 2013.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of Ms. Puckett’s condition or her death.
        6. Respondent denies that the HPV vaccine is the cause of Ms. Puckett’s alleged cardiac

arrthythmia or any other injury or her death.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioners have filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $175,000.00 in the form of a check payable to petitioner as the legal
        representative of the Estate of Amanda Nichole Puckett. This amount represents
        compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represents that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. Petitioner represents that he presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as legal representative of the Estate of Amanda Nichole

Puckett under the laws of the State of Illlinois. No payments pursuant to this Stipulation shall be

made until petitioner provides the Secretary with documentation establishing his appointment as

legal representative of the Estate of Amanda Nichole Puckett. If petitioner is not authorized by

a court of competent jurisdiction to serve as legal representative of the Estate of Amanda

Nichole Puckett at the time a payment pursuant to this Stipulation is to be made, any such

payment shall be paid to the party or parties appointed by a court of competent jurisdiction to

serve as legal representative of the Estate of Amanda Nichole Puckett upon submission of

written documentation of such appointment to the Secretary.

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and as legal representative of the Estate of Amanda Nichole Puckett, on

behalf of himself, the estate of Ms. Puckett, and her heirs, executors, administrators, successors

or assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of Ms.



                                                     3
Puckett resulting from, or alleged to have resulted from, the HPV vaccinations administered on

June 22, 2013, and August 22, 2013, as alleged by petitioner in a petition for vaccine

compensation filed on or about August 25, 2015, in the United States Court of Federal Claims as

petition No. 15-929V.

       14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages.

       16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the HPV vaccines caused Ms. Puckett’s alleged

cardiac arrhythmia, or any other injury, or her subsequent death.

       17. All rights and obligations of petitioner in his capacity as the representative of the

Estate of Amanda Nichole Puckett shall apply equally to petitioner’s heirs, executors,

administrators, successors, and/or assigns.

                                     END OF STIPULATION

/

/
                                                  4